Citation Nr: 1106342	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to Febraury 
1984 and from March 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a decision that was issued by the Regional 
Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an October 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, a finding of incompetency was proposed, and later 
entered, after a December 2006 VA examination in which the 
examining psychologist opined that the Veteran was psychotic, had 
a thought disturbance, and was unable to manage his benefits.  At 
that time the Veteran was homeless and came to the interview with 
his belongings in backpacks.  He endorsed a full complement of 
psychiatric symptoms including paranoia, a history of 
hallucinations, anxiety, manic episodes, panic attacks, 
depression, insomnia, appetite disturbance, crying spells, 
anhedonia and nightmares, head and stomach pains, and temper 
tantrums.  He was difficult to follow during the examination 
because his speech was sometimes circumstantial and not relative 
to the point of the questions that were asked.  He reported that 
he was in mental health treatment but he did not know who his 
provider was or what medications he was prescribed.  His affect 
was flat and blunted, his reasoning was poor, and his 
concentration and memory were also poor.  He was diagnosed with 
paranoid schizophrenia, antisocial personality disorder, and 
features of paranoid personality disorder.  He was assigned a 
global assessment of functioning (GAF) score of 35.  A GAF of 31-
40 is indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.

At his October 2010 hearing, the Veteran testified that he has 
maintained an apartment, furniture, a valid driver's license, and 
a vehicle for the past 24 months.  He regularly purchases food 
and other necessities.  He also took care of the maintenance of 
his car.  

A field examination report dated in August 2009 indicated that 
the Veteran was fully oriented to time, place, and events.  He 
took his medications as prescribed.  He was able to state the 
sources and exact amounts of his income.  At the time of the 
interview the Veteran had $152 on him and he was able to 
accurately count it out.  However, he frequently overdrew a 
personal bank account which he maintained.

The Veteran's apartment was clean, albeit cluttered.  He had 
adequate clothes and furnishings.  There were no adverse 
conditions noted.  

While the field examiner opined that the Veteran remained unable 
to manage his funds prudently, the evidence shows that the 
Veteran's living circumstances significantly improved since the 
December 2006 VA examination and that his psychiatric symptoms 
could be under better control, as evidenced by his successful 
maintenance of an apartment and vehicle, ability to provide for 
his own basic needs, and familiarity with his benefit payments 
and the amount of money that he had.

Under these circumstances, the Board finds that the Veteran 
should be afforded a new VA examination to determine whether his 
psychiatric condition has sufficiently improved to enable him to 
competently manage his VA benefits. 



Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to determine whether he is 
currently competent to manage his VA benefits 
on his own behalf. The entire claims file 
must be made available to and reviewed by the 
examiner. 
 
Based on the results of the examination and 
the review of the Veteran's history as 
reflected in the claims file, the examiner 
should opine as to whether the Veteran is 
competent to handle disbursement of VA funds.  
In making this determination, the examiner is 
asked to specifically address the Veteran's 
psychiatric history and the field examination 
reports that detailed the Veteran's progress 
since a fiduciary was appointed.

The examiner should offer a complete 
rationale for his or her conclusions, and 
this should be fully set forth in the report 
of examination.

2.  After completion of the above 
development, the Veteran's claim that he is 
competent to manage his funds on his own 
behalf should be readjudicated.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


